Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 9/26/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1, 3-6, 9-14, and 25-29, and 31-33 are pending in this application
Claims 7,8 and 30 have been cancelled.
Claims 1, 3-6, 9-14, and 25-29, and 31-33 have been rejected. 

Claim Rejections -35 USC §103
4.	 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6. 	Claims 1, 4-6, 9, 12, 13, 14, 25, 27-29, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. US 2008/0233174.

7. 	Regarding claim 1, 6, 12, 14, 25, 29, and 33, Myers et al. discloses that film products can be made by incorporating active ingredients in an amount of at least 30% by weight of the total product which can be used as film having diversified use including introducing to a liquid e.g. to flavor a beverage (at least in claim 1 of Meyer et al. and  [0153], [0203] e.g.  flavor containing film in beverage) which reads on “functional material is a flavor additive” and “concentration of the functional material in the edible sheet is at least about 10 wt.%” as claimed in independent claims 1 and 25. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
Myers et al. also discloses that the composition includes a self-plasticizing polymer e.g. cellulose derivative e.g. hydroxy-propylmethyl cellulose (at least in [0050], [0118], [(0126]) and serves as film-forming polymer ([0118], [0126], [0128]) and it can include additionally starch, gelatin etc. to serve as binder ([0177]) to meet claims 1, 6, 25. Myers et al. also discloses that gelatin, agar etc. thermos-setting gel can be added to the film in order to provide and help in maintenance the dispersion of components ([0164], [0166]). Myers et al. also discloses that the flavor as flavor particles can be considered ((0110]) which is “food-safe functional material’ and this is fed to film casting machinery film as suspension ([0097]) and having an uniform distribution ([0064]) to read on “dispersed throughout the base material’ of claim 1 when disclosed film with cellulose and starch represents “food safe solid base material’ of claims 1 and 25. Myers et al. also discloses that the polymer used from such ingredients provide the stability of the product in colloid, suspension or emulsion form (at least in [0125]) Therefore, it can be interpreted as the functional material can be colloidally dispersed throughout the base also as claimed in amended claim 1 material in order to have controlled release (at least in [0109]) of the functional flavoring material into food. Even if Myers et al. also discloses the controlled release of pharmaceutical active ingredient, however, this approach as disclosed by Myers et al. for having diversified use including introducing to a liquid e.g. to flavor a beverage ([0153], [0203]) where flavorings include tea and soup flavorings ([0153], fruit flavor ([0152]). It is understood that the teachings of Myers et al. can make a flexible or semi rigid layer by considering HPMC and HPC together to provide desired flexibility which does not require plasticizer ([0128]).
Myers et al. also discloses that the film can be used by incorporating functional material (includes flavor also) which is introduced to a liquid e.g. to flavor a beverage ([0153], [0203]), which will provide the controlled release of flavor material also for having diversified use and therefore, applicable to controlled release of flavor (as primary functional material) from the end product. Myers et al. also discloses that the films containing flavorings can be added to hot and cold flavored drink or soup and it can also include tea and soup flavoring ([0153], [0203]). Therefore, it meets “a predetermined condition” of claims 1, 25, and claims 12 (i), 14 and 33(i).
Regarding claim 25, additionally, it is also to be noted that claim 25 has most of the claim limitations identical to claim 1 and addressed above for both the claims 1, 25. Additionally, claim 25 recites “wherein the functional material is selected from the group consisting of a lubricant and a moisturizing or moisture retention agent”.
It is to be noted that Meyer et al. discloses “Markush group” to address lubricant and “moisture retention agent”. Therefore, anyone needs to be addressed.
Myers et al. discloses that the composition can include lubricant ([0165]). In addition (alternatively), Myers et al. also discloses that the composition can include sugar, sugar alcohol e.g. sorbitol, sodium salt etc. ([(0155]), other additives like glycerol
etc. ([(0170]) as is also evidenced by applicants own specification (in applicants’ specification, it defines moisture retention agent is water, sugar, Sugar ingredients, salt etc. are moisture retention agent (page 16 lines 25-30).

8.	 Regarding claims 4, 27, Myers also discloses that the nature of base material determines the type of edible sheet e.g. carrageenan, gelatin can be used as thermosetting gel film (at least in [0164], [0179]). It is to be noted that the “gel” type property can read on edible sheet is a gel of claims 4, 27.

9. 	Regarding claims 5, 28, Myers et al. also discloses that the flavor as flavor particles can be considered ([0110]) which is “food-safe functional material’. Therefore, in this instance, the dispersed phase is a solid (flavor particles) and the dispersion medium is solidified form at room temperature (at least in [0056], [0130]) and therefore,
it can be solid sol as is also evidenced by applicants own specification (page 7 first paragraph) to meet claims 5, 28.

10. 	Regarding claims 9, 31, Myers et al. discloses that the composition includes a self-plasticizing polymer e.g. cellulose derivative e.g. hydroxy-propyl methyl cellulose (at least in [0050], [0118], [(0126]) and serves as film-forming polymer ([0118], [0126], [0128]). Myers et al. also discloses that the flavor as flavor particles can be considered ([0110]) which is “food-safe functional material’ and this is fed to film casting machinery film as suspension ([0097]) and having a uniform distribution ([0064]) to read on “dispersed throughout the base material’ when disclosed film with cellulose and starch represents “food safe solid base material’ as discussed above. Myers et al. also discloses that the polymer used from such ingredients provide the stability of the active ingredient in colloid, suspension or emulsion form (at least in [0125]) Therefore, it can be interpreted as the functional material can be colloidally dispersed throughout the base also as claimed in amended claim 1 in order to have controlled release (at least in [0109]) of the functional flavoring material into food. It is to be noted that as cellulose is fiber, therefore, functional material will be dispersed within the fiber matrix to meet claims 9, 31.

11.	 Regarding claim 13, Myers et al. disclosed that hot soup ([0153]) which can include any temperature including 90-degree C or more. 

12. 	Claims 3, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. US 2008/0233174 as applied to claims 1, 25 and further in view of Yan et al.
13. 	Regarding claims 3, 26, Zerbe et al. discloses film form (in claim 1 of Zerbe et al.). Myers discloses that the nature of base material determines the type of edible sheet e.g. carrageenan, gelatin can be used as thermosetting gel film ([0164)). One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Zerbe et al. by including the teaching of Myers et al. in order to have moisture retention agent e.g. water, sugar, sugar ingredients, salt etc. are moisture retention agent (page 16 lines 25-30) in such a composition.
Myers et al. is silent about “solid foam’.
Yan et al. discloses that such a composition having polymers which form gel ([0049]) can be further converted to aerogel ([0050]). Therefore, Yan et al. discloses
that food grade aerogels are made by using polymers from gelatin, starch, various gums ([0041]-[0043]) and if gelatin is used, gelatin having suitable bloom number followed by supercritical drying to remove water to convert hydrogel to aerogel (at least in [0050], [0051]) and can be used in food or beverages ([0005] even in background section, it is known that aerogel is used in food and [0015] in food application). Yan et al. also discloses that gelatin and other materials like starch, alginate, cellulose etc. can be used as food grade material to make porous food grade aerogel (at least in [0017], [0029]). Yan et al. also discloses that the porous aerogels are made from starch, cellulose, gelatin alone or combinations thereof etc. Yan et al. discloses that the flavors are loaded by placing aerogels into high pressure vessel and pressurization is performed using carbon dioxide gas (at least in claim 12 of Yan et al.). Yan et al. also discloses that the food grade material containing aerogels can be loaded and impregnated with flavor onto the aerogel assisted by supercritical carbon dioxide ([O006] and at least in examples 1-4). Yan et al. also discloses that the flavorings are impregnated (at least in examples, e.g. Example 4 [0067]) and it can be impregnated or coated ([0016)]). 
It is to be noted that the flavorings can be flavor oil (at least in example 4) which is functional material and flavor materials as gas, liquid or solid form can be loaded by using high pressure pressurized with carbon di oxide where aerogel is placed at the middle of the vessel and flavor placed at the bottom ([0067], [0055]). Therefore, it is the dispersion and is also
evidenced by applicants own specification that “solid foam” refers to a colloid in which the dispersed phase is a gas, therefore, it meets “colloidally dispersed” of amended claim 1 and he dispersion medium is a solid e.g. aerogel as evidenced by applicants own specification (page 7 third paragraph) to meet claims 3 and 26.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Meyers et al. by including the teaching of Yan et al. to incorporate the film as aerogel as desired choice because the aerogels are safe to ingest ([0016] of Yan et al.) and flavor may be entrapped into the porous structure of aerogel ([0016]). 

14. 	Claims 9, 10, 31 are rejected under 35 U.S.C. 103 as being unpatentable Myers et al. US 2008/0233174 as applied to claims 1 and 25, and further in view of Yan et al. US 2016/0058045.

15. 	Claims 9, 31 have been rejected above. However, claims 9,31 is additionally rejected with claim 10 because the “dispersion within the fiber matrix via vapor deposition” is addressed with respect to ‘vapor deposition’ for making aerogel by using secondary prior art by Yan et al.
Myers et al. is silent about “wherein the functional material is dispersed within the fiber matrix via vapor deposition”.
Yan discloses the method of making aerogel by drying hydrogel of gelatin to porous aerogel ([0049], [0050]) followed by loading large amount of flavors maximum 70% flavors due to high porosity, low density and large surface area ((0015]) and it is performed by placing aerogels into high pressure vessel and pressurization is performed using carbon dioxide gas (at least in claims 1,3, 12 of Yan et al.) which provides the benefit of due to high porosity, low density and large surface area ([0015)).
Myers et al. also discloses that any flavor sufficiently soluble in carbon dioxide may be used ([0055]). Therefore, it is interpreted as the carbon dioxide gas is the flavor
carrier and it penetrates porous aerogel and, therefore, meets claim limitation of “dispersed within the fiber matrix via vapor deposition” as claimed in claim 10.
Yan et al. also discloses that food grade aerogels can be used in food or beverages ([0005]) even in background section, it is known that aerogel is used in food and [0015] in food application).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Myers et al. to include the teaching of Yan et al. in order to have desired choice of having aerogel which has the benefit of loading more and about 70% (at least in [0006], claims 1, 3 of Yan et al.) due to high porosity, low density and large surface area ([0015]).

16.	 Claims 11, 32 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. US 2008/0233174 as applied to claims 1, 25 and further in view of Yang R et al. US 2006/0147493.

17. 	Regarding claims 11, 32, Myers et al. is silent about edible sheets are perforated to tear into multiple pieces as claimed in claim 11.
Yang R et al. discloses that such edible sheets can be perforated (at least in [0026]) in order to have desired separation with the desired substantial identical dimensions ([0026)).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Myers et al. to include the teaching of Yang R et al. to make perforated edible sheets (at least in [0026]) in order to have desired separation with the desired substantial identical dimensions ([0026)).

Response to arguments
18.	Applicants arguments and amendments as filed on 9/26/2022 have been considered.  Applicants arguments and amendments overcome the prior rejections using primary prior art by Zerbe et al. Therefore, it is new ground of rejection. However the new ground of rejection is based on the arguments and amendments made by the applicants and therefore, the rejection is made as final.  It is discussed in detail below.

19.	Applicants argued on pages 6-7,
(i) “ While Myers does disclose the use of film-forming polymers other than HPC (see, e.g., Myers, {ff 118-123), applicant respectfully submits that both the disclosure of Zerbe and statements made by the applicant of the Zerbe application in prosecution teach away from modification of the teachings of Zerbe to replace HPC with one or more of these other polymers, and would lead a person of ordinary skill in the art to conclude that such modification would render Zerbe unsatisfactory for its intended purpose and/or change Zerbe’s principle of operation. Non- limiting examples of such statements include: e Zerbe’s teaching that “the improved water dissolution kinetics of hydroxypropyl cellulose as compared with conventional film polymers such as... hydroxypropyl methyl cellulose impart rapid disintegration properties to the films of this invention” (Zerbe, J 14 (emphasis added));
(ii) Even more conspicuously, Zerbe nowhere even contemplates the possibility of replacing its HPC polymer with a different film-forming polymer. It is thus clear that the applicant of Zerbe considered the use of HPC, which is not among the group of edible film-forming polymers recited by independent claims 1 and 25 of the present application, a critically necessary component of its invention, and that substituting one of the other film-forming polymers taught by Myers for HPC would render the films of Zerbe unsatisfactory for their intended purpose and/or change their principle of operation, either of which defeats any assertion of prima facie obviousness based on the combination of Zerbe and Myers. MPEP 2143.01(V), (VI).
(iii) Applicant further respectfully submits that the films taught by Zerbe require not only the use of HPC, but the combination of HPC with a modified starch; see, e.g., Zerbe, Jf] 21-22 (teaching that “[a]n attempt to replace the starch in the polymer base completely by film-forming agents such as cellulose gum or gelatin to achieve better film properties was unsuccessful” because the resulting film was either too soft or too brittle, and thus that “the presence of a modified starch in the film is required”). 
In response to (i)-(iii), it is to be noted that examiner’s amendment and arguments overcome the rejections made by using primary prior art by Zerbe et al. Examiner did not use Zerbe et al. in this office action. Therefore, the arguments related to Zerbe et al. is considered as moot. 
Claims 1,25 have been amended to incorporate the claim limitations of cancelled claims 7,8. However, amended claims 1,25 do not contain Hydroxy propyl cellulose. Examiner used Hydroxy propyl cellulose from the Markush group as claimed in prior claim 8 to reject claim 8 in the prior office action and hydroxypropyl cellulose is not in the Markush group of present amended claims 1, 25.
Applicants do not have any further arguments in relation to Meyers et al. Therefore, examiner used Meyer et al. as primary prior art to do this office action. As because new ground of rejection is based on the amendment of claims 1, 25 which recite the cancelled claim 8 and without hydroxy Propyl Cellulose, therefore, the rejection is made as final. 
Conclusion
20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799